Exhibit SUBSIDIARIES OF AEGEAN MARINE PETROLEUM NETWORK INC. Name of Subsidiary Jurisdiction of Incorporation Aegean Marine Petroleum S.A Liberia Aegean Bunkering Services Inc Marshall Islands Aegean Investments S.A. Marshall Islands Aegean Oil (USA) LLC United States Aegean Holdings S.A. Marshall Islands Aegean Shipholdings Inc. Marshall Islands Aegean Marine Petroleum LLC United Arab Emirates Aegean Bunkering (Gibraltar) Limited Gibraltar Aegean Bunkering (Jamaica) Limited Jamaica Aegean VII Shipping Ltd Malta Aegean X Maritime Inc Marshall Islands Baldwin Management Co. Marshall Islands Carmel Investments Corp. Marshall Islands Clyde Shipping Corp. Marshall Islands Evian Enterprises Co. Marshall Islands Pontos Navigation Inc. Marshall Islands Sea Breezer Marine S.A. Marshall Islands Tiffany Marine S.A. Marshall Islands Venus Holdings Co. Marshall Islands Amorgos Maritime Inc. Marshall Islands Kimolos Maritime Inc. Marshall Islands Kithnos Maritime Inc. Marshall Islands Milos I Maritime Inc. Marshall Islands Mykonos Maritime Inc. Marshall Islands Naxos Maritime Inc. Marshall Islands Paros Maritime Inc. Marshall Islands Santorini Maritime Inc. Marshall Islands Serifos Maritime Inc. Marshall Islands Syros Maritime Inc. Marshall Islands Ocean Dynamic Corp. Marshall Islands Sea Global S.A. Marshall Islands Aegean Bunkering (Singapore) Pte. Ltd Singapore Baltic Navigation Company Marshall Islands Carnaby Navigation Inc. Liberia Mare Vision S.A Marshall Islands Benmore Services S.A. Liberia Tasman Seaways Inc Liberia Santon Limited Liberia Ingram Enterprises Co Liberia Eton Marine Ltd Liberia Aegean Breeze Shipping Pte. Ltd. Singapore Aegean Tanking S.A Liberia Ouranos Tanking S.A Liberia Aegean Tiffany Shipping Pte. Ltd. Singapore Milos Shipping (Pte.) Ltd Singapore Tinos Marine Inc Liberia Sifnos Marine Inc Liberia Andros Marine Inc Liberia Dilos Marine Inc Liberia Ios Marine Inc Liberia Name of Subsidiary Jurisdiction of Incorporation Cephallonia Marine S.A Liberia Ithaki Marine S.A Liberia Kerkyra Marine S.A Liberia Kythira Marine S.A Liberia Lefkas Marine S.A Liberia Paxoi Marine S.A Liberia Zakynthos Marine S.A Liberia Aegean Bunkering (Ghana) Limited Ghana Bunkers at Sea NV Belgium Vera Navigation S.A. Liberia AMPN USA LLC United States
